PER CURIAM.
| tThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter and failed to communicate with a client. This misconduct occurred in the same general time frame as the misconduct forming the basis of respondent’s earlier disciplinary matter, wherein she was suspended from the practice of law for two years. Respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the- Petition for Consent Discipline be accepted and that Melanie Smith Daley, Louisiana Bar Roll number 27883, be adjudged guilty of additional violations which warrant discipline and which may be considered in the event she applies for reinstatement from her suspension in In re: Daley, 13-0846 (La.5/17/13), 117 So.3d 93, after becoming eligible to do so.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.